PER CURIAM..
Motion for stay granted, on condition (1) that plaintiff perfect her appeal, and place the cause upon the next Court of Appeals calendar; (2) tliat plaintiff stipulate that pending such an appeal she will make no alteration upon the buildings on said premises, so as to increase the demands made on the sewer and water systems of defendant; and (3) tnat she forthwith pay the amount of her. indebtedness to defendant for dues, and water furnished to her by it. If the parties cannot agree upon the amount thereof, a reference may be had to determine the same. In default of compliance with these conditions, or any of them, the motion is denied, with $10 costs. See, also, 138 N. Y. Supp. 53, 1107.